21 A.3d 1181 (2011)
207 N.J. 29
In the Matter of Itzchak E. KORNFELD, an Attorney at Law (Attorney No. XXXXXXXXX).
D-120 September Term 2010, 068540
Supreme Court of New Jersey.
July 14, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-439, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, ITZCHAK E. KORNFELD of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of two years based on discipline imposed in the Commonwealth of Pennsylvania for conduct that in New Jersey violates RPC 1.3 (lack of diligence), RPC 3.4(a) (unlawfully obstructing another party's access to evidence or unlawfully altering, destroying or concealing a document having potential evidentiary value), RPC 3.4(b) (falsifying evidence), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having concluded that the term of suspension should be retroactive to the order of suspension filed in Pennsylvania, and that respondent should not be reinstated to practice *1182 in New Jersey until he is reinstated in Pennsylvania;
And good cause appearing;
It is ORDERED that ITZCHAK E. KORNFELD is suspended from the practice of law for a period of two years, effective June 24, 2009, and until the further Order of the Court; and it is further
ORDERED that ITZCHAK E. KORNFELD shall not be reinstated to practice in New Jersey until he is reinstated to practice in Pennsylvania; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.